            Case 1:21-cv-02230-VSB Document 8 Filed 04/12/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
BAISHU CHENG, BAIYUN LI, and HAN                          :                                 4/12/2021
CHENG,                                                    :
                                                          :
                                         Plaintiffs,      :              21-CV-2230 (VSB)
                                                          :
                           -against-                      :                  ORDER
                                                          :
ALEJANDRO MAYORKAS and TRACY                              :
RENAUD,                                                   :
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

         Plaintiffs filed this action on March 15, 2021, (Doc. 1), and filed an affidavit of service

on March 16, 2021, (Doc. 6). The deadline for Defendants to respond to Plaintiffs’ complaint

was April 6, 2021. (See Doc. 6.) To date, Defendants have not responded to the complaint.

Plaintiffs, however, have taken no action to prosecute this case. Accordingly, if Plaintiffs intend

to seek a default judgment they are directed to do so in accordance with Rule 4(H) of my

Individual Rules and Practices in Civil Cases by no later than April 26, 2021. If Plaintiffs fail to

do so or otherwise demonstrate that they intend to prosecute this litigation, I may dismiss this

case for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).

SO ORDERED.

Dated:       April 12, 2021
             New York, New York                               ________________________________
                                                              VERNON S. BRODERICK
                                                              United States District Judge
